Citation Nr: 1738146	
Decision Date: 09/11/17    Archive Date: 09/22/17

DOCKET NO.  07-08 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California



THE ISSUE

Entitlement to a combined rating in excess of 30 percent for residuals of a pneumothorax.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

James R. Siegel, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from April 1956 to September 1975.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision by the Boise, Idaho Department of Veterans Affairs (VA) Regional Office (RO) that continued a 0 percent rating for residuals of pneumothorax.  A March 2007 rating decision increased the rating to 10 percent, effective October 2006.  A September 2008 rating decision granted service connection for intercostal neuralgia.  In April 2010, the Board granted an effective date of February 8, 2006 for the 20 percent rating for the intercostal neuralgia component of the Veteran's residuals of pneumothorax (and a 30 percent combined rating for such residuals), and remanded the matter for additional development.  In December 2010, the Board sought an advisory medical opinion from the Veterans Health Administration (VHA).  In June and November 2013, February 2015 and April 2016, the matter was remanded for additional development.  The record is now in the jurisdiction of the San Diego, California RO.

In December 2016, the Board again requested a medical expert advisory opinion in this matter from the VHA.  Such opinion was received in March 2017.  In April 2017, the Veteran was provided a copy and afforded a 60-day period to respond.  His representative responded with further argument in June 2017.  See 38 C.F.R. § 20.903 (2016).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

The Veteran's residuals of pneumothorax include intercostal neuralgia manifested by no more than severe respiratory muscle pain and respiratory impairment manifested by (with one exception-in August 2015 when the examiner indicated that FEV-1, which was then 46 percent of predicted, is best reflective of respiratory function impairment, with half of that impairment attributed to nonservice-connected emphysema), FEV-1 higher than 70 percent of predicted; FEV-1/FVC higher than 70 percent; and DLCO higher than 65 percent of predicted; further separately ratable residuals are not shown.  


CONCLUSION OF LAW

A combined rating in excess of 30 percent for residuals of a pneumothorax is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.73, Diagnostic Code (Code)5321, 4.97, Code 6843 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  VA's duty to notify was satisfied by letters dated in February 2006 and January 2008.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

The Veteran's private and VA medical records have been secured.  He was afforded VA examinations to assess the severity of his residuals of pneumothorax, and VA has obtained VHA opinions in this matter.  VA's duty to assist is met.

Factual Background, Legal criteria and Analysis 

The Board has reviewed all of the evidence in the Veteran's record.  Although the Board is required to provide reasons and bases supporting its decision, there is no need to discuss each item of evidence in the record.  Hence, the Board will summarize the pertinent evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence of record shows, or does not show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

In February 2006, the Veteran was seen by W. Bourland, M.D. for evaluation of right chest pain.  It was noted that he had spontaneous pneumothoraces in each lung, but had not had a recurrence since 2000.  The Veteran reported that his chest pain was intermittent and occurred more commonly with arm movement.  He said it was not particularly debilitating, but was bothersome from time to time.  Examination found the chest clear to auscultation.  There was no chest wall deformity, crepitus or palpable mass.  Some subjective hypesthesia was noted.  The impression was history of bilateral spontaneous pneumothoraces, treated with thoracoscopy and talc pleurodesis on the right and tube thoracostomy on the left.  Treatment options, including medication, were discussed, but the Veteran stated that his symptoms were tolerable and he did not want any intervention.  

On March 2006 VA respiratory examination, the Veteran reported persistent right-sided chest pain, which his private physician said was due to nerve damage from surgery.  The pain was in the lower rib tier extending between the right anterior axillary line and the right mid-axillary line, parallel to rib orientation.  He had another chest pain that had a sharp quality and was anterior to the right mammary area.  This pain was intermittent, and occurred with deep inspiration or with activities using the right arm.  He also complained of numbness along the right rib margin.  Examination found no chest wall tenderness.  Breath sounds were of normal intensity and quality with no added sounds.  A pulmonary function test that month showed that forced expiratory volume in one second (FEV-1) was 81 percent of predicted; FEV-1/forced vital capacity (FVC) was 101 percent of predicted; and diffusion capacity of the lung for carbon monoxide by the single breath method (DLCO) was 137 percent of predicted.  The results were pre-bronchodilator; post-bronchodilator testing was not done.  There was no airflow obstruction or significant restrictive defect.  The diagnoses were fibrothorax of the right thorax (pleurisy) and painful respiration due to thoracoscopy and pleurodesis.

On July 2006 VA respiratory examination, the Veteran stated that he had daily chest pain, ranging from 3-8/10, and made worse by deep breaths or raising the right arm.  He took pain medication.  Examination found appreciable tenderness along the 11th and 12th ribs and lung interosseous area.  Breath sounds were symmetric.  The chest wall pain worsened with extension and adduction of the right shoulder to 90 degrees.  The assessment was residuals of spontaneous pneumothorax with atypical right-sided chest pain.  The examiner stated that the pain had a severe impact on the Veteran's employability.

In February 2007 the Veteran was seen by D. Marsh, M.D. for complaints of pain and numbness in the T11-12 area.  The pain radiated from the posterior aspect of the back to the anterior aspect of the chest.  He rated the pain as 3/10, but increased to 10/10 with activities such as lifting.  Examination found decreased pinprick in the distribution of the T11 or T12 intercostal nerve on the right.  The diagnostic impression was intercostal neuralgia. 

In May 2007 Dr. Marsh stated that the Veteran has chronic intercostal neuralgia secondary to scar tissue from the surgeries related to a collapsed lung, and could not engage in any activity that resulted in labored breathing (due to pain).  

VA outpatient treatment records show that in January 2008, the Veteran was noted to have chronic neuropathic pain.  The assessment was chronic pain.  The examiner indicated that new medication would be tried.  A January 2008 pulmonary function test showed that FEV-1 was 81 percent of predicted; FEV-1/FVC was 104 percent of predicted; and DLCO was 92 percent of predicted.  It was noted that there was no obstruction.  These results were post bronchodilator.

On February 2008 VA respiratory examination, the Veteran stated that he had numbness and pain from the anterior chest to just to the right of the sternum.  He did not have significant dyspnea, unless he was active.  The diagnoses were multiple episodes of pneumothorax and intercostal neuropathy with moderately severe pain, under fair control.  The examiner stated that the Veteran was unable to function in normal occupational environment due to the severity of pain from neuropathy of the intercostal nerve.  

A pulmonary function test at a private facility in October 2008 shows that FEV-1 was 91 percent of predicted; FEV-1/FVC was 74 percent; and DLCO was 115 percent of predicted.	  These results were post bronchodilator.

On November 2008 VA respiratory examination, it was noted that the Veteran was using a CPAP for sleep apnea.  Examination found decreased breath sounds.  The intercostal excursion was two inches, with the diaphragmatic excursions less than one inch.  There was scattered wheezing in the absence of rales, rubs or evidence of consolidation.  The diagnoses were recurrent bilateral pneumothorax, intercostal neuralgia with chronic neuritis secondary to pleurodesis and sleep apnea.  The examiner opined that the Veteran's current level of disability for residual pneumothorax associated with intercostal neuralgia and post pleurodesis pleuritis would be greater than 50 percent disability.  

On August 2011 VA examination, it was noted that there were decreased breath sounds bilaterally.  There was intercostal excursion of two inches and diaphragmatic excursion was less than one inch.  It was noted that the Veteran was on additional medications as well as oxygen.  There was no evidence of any other restrictive diseases other than post thoracotomy, post pneumothorax and sleep apnea.  The diagnoses were post thoracotomy for recurrent spontaneous pneumothorax and sleep apnea.  [The Board's remand had cited to the November 2008 examiner's comment noting a 50 percent disability; the August 2011 examiner (who had also conducted the 2008 examination) explained that the reference was to a pathophysiologic restrictive pulmonary disease secondary to post pneumothorax and chronic obstructive pulmonary disease, and not a disability rating.]

As the evidence in the record did not adequately resolve all medical questions presented, the Board sought a VHA medical expert advisory opinion in this matter.  The Board specifically sought an opinion regarding whether the Veteran had symptoms of pneumothorax residuals since 2005 that were not encompassed by the schedular criteria for Codes 5321 (for neuralgia) and 6843 (for pneumothorax rated based on impairment of pulmonary function); and whether there were any other Codes that would more appropriately reflect the nature and severity of his pneumothorax residuals; and was it likely that the Veteran's intercostal neuralgia was so severe that it caused nocturnal hypoxemia.

In January 2013, the VHA expert, a thoracic surgeon, stated that she reviewed the Veteran's records.  She noted that chest wall pain was documented in 2006 and involved three areas.  There was a dull, constant pain in the lower part of the anterior chest; sharp, intermittent pain over the right mammary area, worse with shoulder movement; and numbness over the right costal margin.  The VHA expert opined that the Veteran's respiratory symptoms are not due to pneumothorax since there was no evidence of such on imaging in 2008 and 2010.  She stated that she was not able to assess the severity of intercostal neuralgia from the records, and that a specialist in pain management might be better equipped to assess this.  She noted that nocturnal hypoxemia is likely related to obstructive sleep apnea, while intercostal neuralgia is likely related to the operation to treat the right-sided pneumothorax.  

The Board's June 2013 remand directed that the Veteran be examined by a specialist in pain management.  In August 2013, a VA examiner, a staff physician certified in internal medicine, responded to the same questions as the VHA expert had in January 2013.  [In correspondence, the Veteran objected that the examiner was not a pain management specialist.]  In November 2013, the Board noted that the VA physician who provided the August 2013 opinion was not a specialist in pain management and, accordingly, again directed that a pain management specialist provide the requested opinion.  

The AOJ sought clarification from the Board regarding what type of provider would qualify as a "specialist in pain management."  In November 2014 email correspondence, the Board advised the AOJ that the provider should be a "self-identified specialist in pain management or, in the alternative, an anesthesiologist (or a neurologist) who administers pain management treatment."  A VA neurologist then reviewed the record in November 2014, but did not render the opinions that had been requested.  Rather, he summarized the Veteran's history and stated that "there is an objective basis for the residual pain from his pneumothoraces."  In February 2015, the Board directed that the neurologist provide an addendum to this opinion, and requested that he respond to several specific questions.  In April 2015, he stated he lacked the expertise to respond.

On August 2015 VA respiratory examination, the examiner stated that she reviewed the Veteran's records.  It was noted that he had intermittent right-sided pleuritic chest pain, which increased with vigorous breathing or physical activity.  He had been on medication for many years.  It was noted that he had smoked two packages of cigarettes per day from the age of 13 to 56, and had stopped 20 years ago.  Pulmonary function testing in August 2015 showed that FVC was 56 percent of predicted; FEV-1 was 46 percent of predicted; and FEV-1/FVC was 83 percent of predicted, all post-bronchodilator.  DLCO was 163 percent of predicted pre-bronchodilator.  The examiner indicated that FVC most accurately reflected the Veteran's level of disability, but that the pulmonary function test did not accurately reflect his current pulmonary function.  She noted that he had a mixed pattern of obstruction (emphysema) and restriction.  She stated that emphysema was due to smoking, and that the restrictive component was due to scarring and pain (pleurodynia and neuralgia) residuals from the pneumothorax treatment.   The restrictive component is 53.9 percent of normal, and the obstructive component (emphysema) is 48 percent of normal.  Therefore, the two conditions are almost equally responsible for the dyspnea.  The diagnoses were emphysema, restrictive lung disease, and status post multiple pneumothoraces with residual right intercostal neuralgia, pleurodynia and pleural scarring.  The examiner stated that moderate physical activity would not be possible.  She also said that the Veteran had emphysema as a slightly predominant explanation for his pulmonary symptoms.  He also had an almost equal restrictive disease on pulmonary function testing, which was due to the residuals of his pneumothoraces due to a combination of pleural scarring from the pleurodesis and splinting due to the intercostal neuralgia.  

Later in August 2015, the examiner stated that the Veteran had intercostal neuralgia.  She noted that pain with breathing causes shallower breaths.  However, the body can respond to increased respiratory demands by increasing the breathing rate and hypoxemia should not occur.  She said that the Veteran has another, well established reason for nocturnal hypoxemia, that being his obstructive sleep apnea.  In addition, it was apparent from the pulmonary function tests that he has significant COPD on the basis of his smoking history.  There was a mild restrictive component, but that would be associated with hypoxemia in the setting of exertion, not at rest.  Therefore, the Veteran's intercostal neuralgia is less likely than not responsible for nocturnal hypoxemia.

The VA examiner also stated that the pulmonary function test showed that the Veteran has a mixed obstructive and restrictive picture, consistent with his history and the examination.  Regarding the obstructive component, she noted that emphysema causes dyspnea on exertion and, when severe, shortness of breath at rest.  Regarding the restrictive component, the lessening of lung volumes was most likely due to pain from the neuralgia/pleurodynia residuals of the pneumothorax treatment, as well as some scarring of the pleura at the site of the pleurodesis, preventing full expansion of the lungs.  This will give the symptom of dyspnea on exertion, but is unlikely to cause shortness of breath at rest or nocturnal hypoxemia unless it was far more severe than in this Veteran.  The most likely cause of nocturnal hypoxemia would be sleep apnea, which the Veteran has.  In summary, slightly more than 50 percent of the Veteran's dyspnea on exertion is due to emphysema, a known obstructive lung disease.  Slightly less than 50 percent of the Veterans dyspnea on exertion is due to the restrictive lung condition which is a caused by neuralgia/pleurodynia and pleural scarring.  All of which are residuals of treatment for pneumothorax in 2000 and are therefore due to the claimed condition.  Nocturnal hypoxemia is not due to the claimed condition or residuals of pneumothorax (neuralgia/pleuodynia) but to unrelated conditions of sleep apnea and emphysema.

The August 2015 examiner was requested to provide additional comment.  In November 2015, she stated that FEV-1 should be used as the result most reflective of the Veteran's condition.  She noted that it was reduced partly from non-service related emphysema and partly from service related restrictive disease due to scarring and pain and pain (pleurodynia and neuralgia) residual from the pneumothorax treatment.   The physician noted that about 50 percent of the reduction in FEV-1 is estimated to be due to non service related emphysema and about 50 percent of the reduction in FEV-1 is estimated to be due to service related restrictive disease due to scarring and pain (pleurodynia and neuralgia) residual from the pneumothorax treatment.

In April 2016, the Board noted that the August 2015 examination/opinion did not provide all the requested opinions and sought another opinion from a specialist in pain management or, in the alternative, an anesthesiologist or neurologist who administers pain management treatment.

In May 2016, the VA physician who provided the August 2015 opinions again reviewed the record.  She stated that the Veteran is not shown to at any time since February 2005 have had any symptoms of pneumothorax residuals not encompassed by Codes 5321 or 6843.  She also noted that since the pneumothorax is no longer present, Code 6845 (chronic pleural scarring or fibrosis) might apply.  Finally, she opined that the Veteran's intercostal neuralgia is not so severe that it causes nocturnal hypoxemia.  She reiterated her rationale stated in August 2015 and noted that the Veteran's nocturnal hypoxemia is due to obstructive sleep apnea and/or COPD.

As the evidence in the record did not adequately resolve all of the medical questions presented, the Board again sought a VHA medical expert advisory opinion in this matter.  

In March 2017, the VHA expert, an anesthesiologist, stated that he reviewed the Veteran's records.  He noted that the Veteran had right-sided intercostal neuralgia, pleural scarring, and restrictive pulmonary disease due to scarring after pneumothoraces and surgery.  He stated that since 2006, the Veteran has not shown to have had any symptoms of a pneumothorax that are not encompassed by Codes 5321 and 6843.  Regarding whether any other Codes would more appropriately reflect the nature and severity of the Veteran's pneumothorax residuals, the VHA expert said that the diagnosis might reflect better codes for restrictive lung disorder due to pulmonary and pleural scarring/fibrosis.  Pleural scarring was shown on March 2015 CT scan, and restrictive pulmonary disease by numerous pulmonary function tests.  Finally, it was noted that the Veteran had consistently good room air since 2006.  He noted that obstructive sleep apnea was diagnosed in 2006.  It was indicated that intercostal neuralgia results in hypoventilation in awake states as well, and that the drop oxygen saturation was, within reasonable medical certainty, most likely due to obstructive sleep apnea with possible amplification by opioid pain medication use and not the result of the intercostal neuralgia itself.  The VHA expert stated that further examination was not necessary to render the requested opinions.  

Disability ratings are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  

This analysis is undertaken considering the possibility that different ratings may be warranted for different time periods, based on facts found.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

A 20 percent rating is to be assigned for severe or moderately severe injuries to Muscle Group XXI, the thoracic muscle group.  Function:  respiration, muscles of respiration.  38 C.F.R. § 4.73, Code 5321.

Restrictive lung disease is primarily rated according to the degree of impairment on pulmonary function tests.  A 10 percent rating is warranted where pulmonary function testing reveal that FEV-1 is 71 to 80 percent predicted; FEV-1/FVC is 71 to 80 percent; or where DLCO (SB) is 66 to 80 percent predicted.  A 30 percent rating is warranted where pulmonary function testing reveal that FEV-1 is 56 to 70 percent predicted; FEV-1/FVC is 56 to 70 percent; or where DLCO (SB) is 56 to 65 percent predicted.  A 60 percent rating is warranted where pulmonary function testing reveal that FEV-1 is 40 to 55 percent predicted; FEV-1/FVC is 40 to 55 percent; or where DLCO (SB) is 56 to 65 percent predicted.  A 100 percent rating is warranted where pulmonary function testing reveals that FEV-1 is less than 40 percent predicted; FEV-1/FVC is less than 40 percent; where DLCO (SB) is less than 40 percent predicted; where maximum exercise capacity is less than 15ml/kg/min oxygen consumption (with cardiac or respiratory limitation); where there is cor pulmonale (right heart failure); where there is right ventricular hypertrophy; where there is pulmonary hypertension; (shown by echo or cardiac catheterization); where there are episodes of acute respiratory failure; or where outpatient oxygen therapy is required.  Code 6843.

The Veteran is in receipt of a 30 percent combined rating based on 20 percent for intercostal neuralgia and 10 percent for pneumothorax residuals.  The 20 percent rating for intercostal neuralgia is the maximum rating under Code 5321 (and reflects severe disability); greater respiratory muscle impairment is not shown.  

The findings on pulmonary function tests in March 2006, and January and October 2008 do not warrant a rating in excess of 10 percent for the respiratory impairment residuals of the pneumothorax.  The findings on August 2015 VA examination, when FEV-1 was certified to best reflect the Veteran's pulmonary function (the examiner stated that FVC most accurately reflects the Veteran's pulmonary functioning, but this test is not a criterion for rating the respiratory disability) and was 46 percent of predicted would at face value support the award of a higher rating.  However, the examiner opined that that about one-half of the pulmonary function reduction was due to nonservice-connected emphysema.  When half of pulmonary function lost is added to the pulmonary function remaining, the resulting value of 73 percent of predicted is consistent with the 10 percent rating assigned for the pulmonary function component of the pneumothorax residuals.  Accordingly, the Board finds that a combined schedular rating in excess of 30 percent is not warranted. 

No examiner or opinion provider has identified any residuals of the Veteran's pneumothorax not encompassed by the schedular criteria for Codes 5321 and 6843.  The VHA expert stated that the pneumothorax residual disability does not have any symptoms not encompassed by Codes 5321 and 6843, consistent with the conclusion by the May 2016 VA examiner.  The VHA expert specifically indicated that the Veteran's intercostal neuralgia was not the cause of his nocturnal hypoxemia.  

Accordingly, the Board finds that a combined rating in excess of 30 percent for residuals of a pneumothorax is not warranted.

A total disability rating based on individual unemployability due to service-connected disability has been assigned since January 2008.


ORDER

A combined rating in excess of 30 percent for residuals of pneumothorax is denied.


____________________________________________
GEORGE R. SENYK 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


